Citation Nr: 0948118	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  06-03 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disorder. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from March 1978 
to May 1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

The Board notes that in a December 1998 rating decision, the 
RO denied service connection for a right knee condition on 
the basis that the claim was not well grounded under the law 
then in effect.  The Veteran requested that the claim be 
readjudicated in a letter dated in December 2004.  The VCAA, 
which was enacted on November 9, 2000, requires 
readjudication if the claim (1) became final between July 14, 
1999, and the enactment of the VCAA, (2) was issued by the 
Secretary of Veterans Affairs or a court on the basis the 
claim was not well grounded, and (3) the Veteran made a 
request for readjudication within two years of the enactment 
of the VCAA. See Pub. L. No. 106-475, § 7, 114 Stat. 2096, 
2099-100 (2000). Where such a claim is readjudicated, the 
prior decision is to be treated as though it had never been 
made.  See also VAOPGCPREC 3-2001 (Jan. 22, 2001); VBA Fast 
Letter 00-87 (Nov. 17, 2000).

Here the denial of service connection for a right knee 
condition was denied as not well grounded and became final 
between July 14, 1999 and November 9, 2000; however the 
Veteran did not request readjudication within two years of 
November 9, 2000, and therefore new and material evidence is 
needed to reopen the claim for entitlement to service 
connection for a right knee disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

During the pendency of this appeal the Court issued a 
decision in which it held, in part, that VA's duty to notify 
a claimant seeking to reopen a claim included advising the 
claimant of the evidence and information necessary to reopen 
the claim and of the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further held that VA must, in the context 
of a claim to reopen, look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id. at 9-10.

Although a February 2005 letter did inform the Veteran that 
his claims for service connection were previously denied and 
that new and material evidence was required to reopen the 
claims, the letter did not discuss the basis for the prior 
denials, and there is no subsequent letter that complies with 
the holding in Kent.  Kent v. Nicholson, 20 Vet. App. 1; see 
also Mayfield v. Nicholson, 444 F.3d 1328, 1333-35 (Fed. Cir. 
2006) (holding that notice cannot be cobbled together out of 
unrelated decisional and post-decisional documents, such as 
rating decisions and statements of the case).  The Veteran 
was merely informed that the previous denials were found 
because the disorders were not service connected.  This does 
not sufficiently inform the Veteran of the specific bases for 
the denials and what elements were insufficient in the prior 
denials.  The matter must therefore be remanded for issuance 
of notice in compliance with Kent.  

Accordingly, the case is REMANDED for the following action:

1.  Issue notice to the Veteran with 
regard to his claims for service 
connection for a low back disorder and a 
right knee disorder that articulates the 
bases of the last final denials; notifies 
the Veteran of the evidence and 
information necessary to reopen his 
claims; and notifies the Veteran of the 
evidence required to establish 
entitlement to his underlying service 
connection claims. See Kent v. Nicholson, 
20 Vet. App. 1 (2006).

2.  After the requested development has 
been completed, undertake any other 
development deemed appropriate.  Then 
return the record to the Board for 
further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


